Exhibit SCANA CORPORATION KEY EXECUTIVE SEVERANCE BENEFITS PLAN as amended and restated effective as of January 1, 2009 SCANA CORPORATION KEY EXECUTIVE SEVERANCE BENEFITS PLAN TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT AND PURPOSE 1 1.1 ESTABLISHMENT OF THE PLAN 1 1.2 DESCRIPTION OF THE PLAN 1 1.3 PURPOSE OF THE PLAN 1 SECTION 2. DEFINITIONS 2 2.1 DEFINITIONS 2 2.2 GENDER AND NUMBER 4 SECTION 3. ELIGIBILITY AND PARTICIPATION 5 3.1 ELIGIBILITY 5 3.3 TERMINATION OF PARTICIPATION 5 SECTION 4. BENEFITS 6 4.1 RIGHT TO KESBP BENEFITS 6 4.2 DESCRIPTION OF KESBP BENEFITS 6 4.3 GROSS-UP PAYMENTS 6 4.4 TAX COMPUTATION 7 4.5 FORM AND TIMING OF PLAN BENEFITS 8 4.6 NO SUBSEQUENT RECALCULATION OF PLAN LIABILITY 8 4.7 BENEFITS UNDER OTHER PLANS 8 SECTION 5. BENEFICIARY DESIGNATION 9 5.1 DESIGNATION OF BENEFICIARY 9 5.2 DEATH OF BENEFICIARY 9 5.3 INEFFECTIVE DESIGNATION 9 SECTION 6. GENERAL PROVISIONS 11 6.1 CONTRACTURAL OBLIGATION 11 6.2 UNSECURED INTEREST 11 6.3 “RABBI” TRUST 11 6.4 EMPLOYMENT/PARTICIPATION RIGHTS 11 6.5 NONALIENATION OF BENEFITS 12 6.6 SEVERABILITY 12 6.7 NO INDIVIDUAL LIABILITY 12 6.8 APPLICABLE LAW 12 SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION 13 7.1 IN GENERAL 13 7.2 CLAIMS PROCEDURE 13 7.3 FINALITY OF DETERMINATION 13 7.4 DELEGATION OF AUTHORITY 13 7.5 EXPENSES 13 7.6 TAX WITHHOLDING 13 7.7 INCOMPETENCY 13 7.8 NOTICE OF ADDRESS 14 7.9 AMENDMENT AND TERMINATION 14 SECTION 8. EXECUTION 15 SCANA CORPORATION KEY EXECUTIVE SEVERANCE BENEFITS PLAN (As Amended and Restated) SECTION 1.ESTABLISHMENT AND PURPOSE 1.1Establishment and History of the Plan.SCANA Corporation established, effective February 28, 1990, a plan for certain senior executives known as the “SCANA Corporation Key Executive Severance Benefits Plan” (the “Plan”).The Plan has been amended from time to time after its initial adoption for various design and administrative changes.The Plan was amended and restated effective as of October 21, 1997 to include various administrative provisions and to clarify certain provisions regarding a Change in Control.Effective as of January 1, 2007, the Plan was amended and restated to reflect various changes in the manner in which the benefits under the Plan are calculated and other administrative changes.Effective January 1, 2009, the Plan is amended and restated to comply with the requirements of Code Section 409A. 1.2Description of the Plan. This Plan is intended to constitute an unfunded plan that is established primarily for the purpose of providing certain benefits for a select group of management or highly compensated employees in the event of a Change in Control. 1.3Purpose of the Plan.The purpose of this Plan is to advance the interests of the Company by providing highly qualified Company executives and other key personnel with an assurance of equitable treatment in terms of compensation and economic security and to induce continued employment with the Company in the event of certain spin-offs, divestitures, or an acquisition or other Change in Control.The Corporation believes that an assurance of equitable treatment will enable valued executives and key personnel to maintain productivity and focus during a period of significant uncertainty inherent in such situations and that a compensation plan of this kind will aid the Company in attracting and retaining the highly qualified professionals who are essential to its success. SECTION 2.DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the meanings set forth below, unless otherwise expressly provided herein or unless a different meaning is plainly required by the context, and when the defined meaning is intended, the term is capitalized: (a)“Agreement” means a contract between an Eligible Employee and the Company permitting the Eligible Employee to participate in the Plan and delineating the benefits (if any) that are to be provided to the Eligible Employee in lieu of or in addition to the benefits described under the terms of this Plan. (b)“Base Salary” means the base rate of compensation payable to a Participant as annual salary, not reduced by any pre-tax deferrals under any tax-qualified plan, non-qualified deferred compensation plan, qualified transportation fringe benefit plan under Code Section 132(f), or cafeteria plan under Code Section 125 maintained by the Company, but excluding amounts received or receivable under all incentive or other bonus plans. (c)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations under the Exchange Act. (d)“Beneficiary” means any person or entity who, upon the Participant’s death, is entitled to receive the Participant’s benefits under the Plan in accordance with Section 5 hereof. (e)“Board” means the
